BoREMAN, J.,
delivered the opinion of the court:
The respondent (plaintiff below) applied to the District *409Court for a mandamus to compel tbe County Court of Salt Lake County to audit and pay bis accounts as sheriff, for keeping and boarding prisoners committed to bis charge as jailer, and for other services. The District Court granted the writ, and defendant appealed to this court.
There is in this Territory no statute allowing a county to be sued. Mandamus to the members of the County Court is, therefore, the proper remedy, if the accounts be a charge against the county, and the question for the County Court to act upon, be one not left to its discretion.
Where a County Court acts in a judicial capacity.upon a question properly submitted to its judgment, its action is conclusive, and a mandamus will not lie. But where the law directs the court to do a ministerial act, and it declines to do it, its action in refusing to comply with the law is not conclusive, but the party aggrieved may resort to his writ of mandamus.
In the case at bar, the law requires the County Court to audit and have paid such accounts of the sheriff. This the County Court has refused to do. To escape responsibility, that court made an allowance of a gross sum upon the accounts. But such action does not relieve the members of the court from the discharge of their duty to audit and allow the various items. By allowing a gross sum upon the accounts, there is no means of ascertaining which parts of the accounts are allowed and which are refused. The action of the County Court was too indefinite to serve as a bar to this action. The course for the County Court to pursue is clear, and it is not discretionary, and the court must pursue it. Such courts, in this Territory, are simply boards of commissioners, as are common in the States. Moses on Mandamus, 125; Kendall v. Stokes, 3 How. U. S. R. 87.
The other question is as to the liability of the county to pay such charges. The laws allow the specified fees. He is jailer, and required to receive all prisoners committed to his charge by proper authority, and to furnish the prisoners with neces*410sary supplies. He is a county officer, and in many respects under supervision of the members of tbe County C ourt. The laws contemplate that the county should pay him, and the County Court is the only board of official authority to act for the county in such matters. The County Court is required to audit and allow all charges against the county.
The findings of the court below show that the accounts of plaintiff are proper and legal charges against the county, and we are unable to see them in any other light. The people 'of a county cannot elect a man to a county office, require him to gi\ e his services to the county aM then refuse to pay him, especially when the law specifies what he shall do and what he shall be j>aid.
If the offenses took place in other counties than the one where the prisoners are confined, th® sheriff does not look to such counties for his pay, but he looks alone to his own county, and that county has its claims against the county where the offenses took place.
We therefore can see no error in the action of the court below.
The judgment is affirmed, with costs.
Schaeffek, O. J., and Emerson, J, concur.